DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cornic et al. (US 2018/0120427 A1) in view of Wasselin et al. (US 2019/0293775 A1).
Consider claims 1 and 14:
Cornic discloses a radar system (see Fig. 5 and paragraph 0098, where Cornic describes a radar), comprising: 
a processing device (see paragraph 0015, where Cornic describes that the radar includes processing means), arranged to generate a plurality of phase shifting digital signals (see Fig. 11 and paragraph 0127, where Cornic describes that the radar includes a voltage controlled oscillator (VCO) 50 that produces a first code to a phase-shifter 112; see paragraph 0123, where Cornic describes that the first code comprises two possible phase states, 0 and π, thus the first code is a phase shifting digital signal);
a plurality of transmitting devices, coupled to the processing device (see Fig. 11 and paragraph 0127, where Cornic describes that the radar includes three transmit antenna sub-arrays TX1, TX2 and TX3), 
for generating a radio frequency (RF) beam according to the plurality of phase shifting digital signals during a first mode (see Fig. 11 and paragraph 0127, where Cornic describes that the first code is amplified by a power amplifier 111, followed by a phase-shifter 112, and transmitted on the antenna sub-arrays TX1, TX2 and TX3 during transmitting mode; see paragraph 0056, where Cornic describes that signals are transmitted on four beams), 
wherein the plurality of transmitting devices are disposed on a first axis (see Fig. 1 and paragraphs 0062-0063, where Cornic describes that the transmit antenna sub-arrays may be distributed along the horizontal axis 6); 
a plurality of first receiving devices, coupled to the processing device (see Fig. 11 and paragraph 0127, where Cornic describes that the radar includes two receive antenna sub-arrays RX1 and RX2 to receive first input signals),
for generating a plurality of first digital signals according to a plurality of first incoming signals, respectively, during a second mode different from the first mode (see Fig. 11 and paragraph 0128, where Cornic describes that the received first input signals are demodulated and converted to digital signal by an analogue-digital conversion in the receive mode), 
wherein the plurality of first receiving devices are disposed on a second axis different from the first axis (see Fig. 1 and paragraphs 0062-0063, where Cornic describes that the receive antenna sub-arrays may be distributed along the vertical axis 5); and
a plurality of second receiving devices, coupled to the processing device (see Fig. 11 and paragraph 0127, where Cornic describes that the radar includes another two receive antenna sub-arrays RX3 and RX4 to receive second input signals), 
for generating a plurality of second digital signals according to a plurality of second incoming signals, respectively, during the second mode (see Fig. 11 and paragraph 0128, where Cornic describes that the received second input signals are demodulated and converted to digital signal by an analogue-digital conversion in the receive mode), 
wherein the plurality of second receiving devices are disposed on the first axis (see Fig. 1 and paragraphs 0062-0063, where Cornic describes that the receive antenna sub-arrays may be distributed along the horizontal axis 6); 
wherein, based on the plurality of first digital signals and the plurality of second digital signals, the processing device is further arranged to distinguish a first object and a second object when the RF beam hits the first object and the second object (see paragraph 0011, where Cornic describes that various targets are located by comparing the signals received on the various beams).
	Cornic does not specifically disclose: the first object and the second object have a same radial speeds and are located at a same range.
	Wasselin teaches: a first object and a second object have a same radial speeds and are located at a same range (see paragraph 0001, where Wasselin describes an invention for a Doppler radar to measure distance and radial speed of objects; see paragraph 0141, where Wasselin describes that the objects are situated in a range Dmin to Dmax and have the same radial speed characteristics).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have: the first object and the second object have a same radial speeds and are located at a same range, as taught by Wasselin to modify the method of Cornic in order to make it easy for an operator to verify, as discussed by Wasselin (see paragraph 0020).
Consider claim 2:
Cornic in view of Wasselin discloses the radar system of claim 1 above. Cornic discloses: the first axis is parallel to a horizontal level, and the second axis is orthogonal to the first axis (see Fig. 1 and paragraphs 0062-0063, where Cornic describes that the transmit antenna sub-arrays may be distributed along the horizontal axis 6, and the receive antenna sub-arrays may be distributed along the vertical axis 5).
Consider claim 12:
Cornic in view of Wasselin discloses the radar system of claim 1 above. Cornic discloses: the processing device is further arranged to control the plurality of transmitting devices to sweep for a specific azimuth range by shifting a plurality of phases of the plurality of phase shifting digital signals respectively (see Fig. 11 and paragraph 0127, where Cornic describes that the radar includes a voltage controlled oscillator (VCO) 50 that produces a first code to a phase-shifter 112 which shifts the phase of the first code by 0 or π).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cornic et al. (US 2018/0120427 A1) in view of Wasselin et al. (US 2019/0293775 A1), as applied to claim 1 above, and further in view of Kim et al. (US 2017/0117638 A1).
Consider claim 3:
Cornic in view of Wasselin discloses the radar system of claim 1 above. Cornic does not specifically disclose: the RF beam at least has a main lobe and a side lobe, one of the main lobe and the side lobe hits the first object, and the other of the main lobe and the side lobe hits the second object.
Kim teaches: a RF beam at least has a main lobe and a side lobe, one of the main lobe and the side lobe hits the first object, and the other of the main lobe and the side lobe hits the second object (see Fig. 11 and paragraph 0050, where Kim describes an antenna beam that has a main lobe 1101 and a side lobe 1102, the main lobe 1101 is used to detect a target object, and the side lobe 1102 is used to detect a non-target object).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have: the RF beam at least has a main lobe and a side lobe, one of the main lobe and the side lobe hits the first object, and the other of the main lobe and the side lobe hits the second object, as taught by Kim to modify the method of Cornic in order to steer an antenna beam without using a phase shifter or a physical/mechanical device, as discussed by Kim (see paragraph 0009).

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cornic et al. (US 2018/0120427 A1) in view of Wasselin et al. (US 2019/0293775 A1), as applied to claims 1 and 14 above, and further in view of Komatsu (US 5,181,037).
Consider claims 10 and 21:
Cornic in view of Wasselin discloses the invention of claims 1 and 14 above. Cornic discloses: for a specific azimuth angle, the plurality of transmitting devices are further arranged to generate a plurality of RF beams directing at the specific azimuth angle at a plurality of times respectively (see paragraph 0012, where Cornic describes that different sub-arrays of antennas are switched over time to generate a diversity of radiation pattern with the objective of measuring the azimuth of the target; see paragraph 0008, where Cornic describes that a radiation pattern has a corresponding sidelobe of beam); 
	Cornic does not specifically disclose: a frequency of each RF beam of the plurality of RF beams gradually increases from a first frequency to a second frequency.
Komatsu teaches: a frequency of each RF beam of a plurality of RF beams gradually increases from a first frequency to a second frequency (see Fig. 2 and col. 4, lines 11-15, where Komatsu describes a radar system in which the frequency of the beam radiated from the antenna is increased linearly with time).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have: a frequency of each RF beam of the plurality of RF beams gradually increases from a first frequency to a second frequency, as taught by Komatsu to modify the method of Cornic in order to reduce disturbance, as discussed by Komatsu (see col. 2, lines 5-10).

Claims 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cornic et al. (US 2018/0120427 A1) in view of Wasselin et al. (US 2019/0293775 A1), as applied to claims 1 and 14 above, and further in view of Amano (US 2005/0272382 A1).
Consider claims 13 and 22:
Cornic in view of Wasselin discloses the invention of claims 1 and 14 above. Cornic discloses: the plurality of transmitting devices comprises a plurality of power amplifiers for generating a plurality of RF signals respectively (see Fig. 11 and paragraph 0127, where Cornic describes that the signal is amplified by a power amplifiers 111 in each transmit channel), the plurality of RF signals form the RF beam (see paragraph 0056, where Cornic describes that four beams are obtained in transmission).
Cornic does not specifically disclose: each of the plurality of power amplifiers is arranged to operate within a power added efficiency (PAE) region, and the PAE region includes the maximum PAE region of the power amplifier.
Amano teaches: a power amplifier is arranged to operate within a power added efficiency (PAE) region, and the PAE region includes the maximum PAE region of the power amplifier (see Fig. 3 and paragraph 0077, where Amano describes a maximum PAE region in which the power amplifier reaches its maximum output power around a saturation output power).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have: each of the plurality of power amplifiers is arranged to operate within a power added efficiency (PAE) region, and the PAE region includes the maximum PAE region of the power amplifier, as taught by Amano to modify the method of Cornic in order to increase efficiency, as discussed by Amano (see paragraph 0077).

Allowable Subject Matter
Claims 4-9, 11 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571)272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/Primary Examiner, Art Unit 2631